DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and under consideration for this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18-20 of U.S. Patent No. 10,593,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1: Claim 16 of 586 claims a method for controlling an approach of a substrate toward a target horizontal plane (see col 21, lines 4-5), comprising: rotating a substrate about a rotational axis (see col 21, lines 28-30, 44-46), the rotational axis positioned at a non-zero angle relative to a vertical direction (see col 21, lines 21-24), the substrate positioned vertically above a target horizontal plane (see col 21, lines 17-20), the substrate having a notch alignment feature located at an outer peripheral edge of the substrate (see col 21, line 8-12); and controlling downward vertical movement of the substrate toward the target horizontal plane (see col 21, lines 25-27) as the substrate continues to rotate about the rotational axis positioned at the non-zero angle relative to the vertical direction (see col 21, lines 21-24, 28-30), the downward vertical movement of the substrate controlled such that the notch alignment feature of the substrate is at a prescribed azimuthal position about the rotational axis when any portion of the substrate first reaches the target horizontal plane (see col 21, lines 47-48, col 22, lines 1-20).

Claim 2: Claim 16 of 586 claims the rotational axis extends perpendicularly through a centerpoint of the substrate (see col 21, lines 12-14).

Claim 3: Claim 16 of 586 claims the substrate is rotated about the rotational axis at a prescribed substantially constant rotational speed (see col 22, lines 15-16).

Claim 4: Claim 16 of 586 claims determining a real-time azimuthal position of the notch alignment feature about the rotational axis relative to a fixed reference ray (see col 21, lines 47-48, col 22, lines 1-3); and determining an entry profile for controlling the downward vertical movement of the substrate to the target horizontal plane (see col 22, lines 4-11).

Claim 5: Claim 16 of 586 claims the entry profile includes a prescribed downward acceleration of the substrate (see col 22, lines 4-11), and a prescribed downward maximum velocity of the substrate, and a time delay for initiating downward vertical movement of the substrate (see col 22, lines 12-16).

Claim 6: Claim 16 of 586 claims the time delay is based in part on the real-time azimuthal position of the notch alignment feature about the rotational axis relative to the fixed reference ray (see col 22, lines 12-16).

Claim 7: Claim 19 of 586 claims detecting and verifying a real-time vertical position of the substrate relative to the target horizontal plane (see col 22, lines 10-44).

Claim 8: Claim 19 of 586 claims detecting and verifying a real-time angle of the rotational axis relative to the vertical direction (azimuthal position see col 22, lines 40)

Claim 9: Claim 18 of 586 claims determining a real-time rotational speed of the substrate about the rotational axis (see col 22, lines 33-35); determining a real-time azimuthal position of the notch alignment feature about the rotational axis relative to a fixed reference ray (see col 22, lines 30-31); and determining an entry profile for controlling the downward vertical movement of the substrate to the target horizontal plane (see col 22, lines 34-37).

Claim 10: Claim 18 of 586 claims the entry profile includes a prescribed rotational speed of the substrate about the rotational axis (rotational movement specification, see col 22, lines 33-34), a prescribed downward acceleration of the substrate (vertical movement specification, see col 22, lines 33-34), and a prescribed downward maximum velocity of the substrate (vertical movement specification, see col 22, lines 33-34), and a time delay for initiating downward vertical movement of the substrate (see col 22, lines 12-16).

Claim 11: Claim 18 of 586 claims the time delay is based in part on the rotational speed of the substrate about the rotational axis, the real-time azimuthal position of the notch alignment feature about the rotational axis relative to the fixed reference ray, and a closest distance between the substrate and the target horizontal plane (see col 22, lines 12-16 and lines 30-38). 

Claim 12: Claim 18 of 586 claims detecting and verifying a real-time vertical position of the substrate relative to the target horizontal plane (see col 22, lines 36-38). 

Claim 13: Claim 18 of 586 claims detecting and verifying a real-time angle of the rotational axis relative to the vertical direction (see col 22, lines 30-35).

Claim 14: Claim 20 of 586 claims the target horizontal plane corresponds to a top surface of a bath of an electroplating solution located below the substrate.

Claim 15: Claim 16 of 586 claims securing the substrate in a face-down orientation to a bottom surface of a substrate holder (see col 21, lines 5-9), the substrate holder having a top surface connected to a shaft centered about the rotational axis (the portion of the holder controlling the vertical movement), the shaft connected for controlled rotation about the rotational axis, the shaft connected for controlled tilting of the shaft relative to the vertical direction, the shaft connected for controlled vertical movement of the shaft (see col 21, lines 21-30).

Allowable Subject Matter
Claims 16-20 contain allowable subject matter. 

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 16: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 16 with special attention given to the limitation claiming “determining an actual azimuthal position of the notch alignment feature about the rotational axis when any portion of the substrate first reaches the target horizontal plane; determining an azimuthal difference between the actual azimuthal position of the notch alignment feature about the rotational axis and the prescribed azimuthal position of the notch alignment feature about the rotational axis”. The closest prior art is Miniami (US 2012/0305387 A1). Minami teaches “The aligner 195 angularly positions a substrate into alignment with a certain angular position. Specifically, the aligner 195 detects a notch defined in an edge of a substrate and angularly orients the notch toward an indicated angle by rotating the substrate into alignment with an indicated angular position” (see e.g. [0040] of Minami). However, Minami does not teach determining the actual azimuthal position for comparison with a prescribed azimuthal position. There is no teaching or motivation that would make these limitations obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795